UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 oFiled by the Registrant oFiled by a Party other than the Registrant Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to § 240.14a-11(c) or § 240.14a-12 COGNIGEN NETWORKS, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): o No fee required. o Fee computed on the table below per Exchange Act Rules14a-6 (i) (4)and 0-11. (1 ) Title of each class of securities to which transaction applies: (2 ) Aggregate number of securities to which transaction applies: (3 ) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4 ) Proposed maximum aggregate value of transaction: (5 ) Total fee paid: o Fee paid previously with preliminary materials. Check box if any part of the? fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 242727.14 (1 ) Amount previously paid: (2 ) Form, Schedule or Registration Statement No.: (3 ) Filing Party: (4 ) Date Filed: 242727.14 COGNIGEN NETWORKS, INC. 10757 S. Riverfront Pkwy, Suite 125 South Jordan, Utah 84095 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To Be Held on March , 2008 To Our Shareholders: A Special Meeting of Shareholders of Cognigen Networks, Inc., a Colorado corporation (the “Company”), will be held at the offices of Parr Waddoups Brown Gee & Loveless, 185 South State Street, Suite 1300, Salt Lake City, Utah84111 on March , 2008, at 11:00 a.m., Mountain time, for the following purposes: 1. to consider and vote on a proposal to amend the Articles of Incorporation of the Company to effect a reverse split of the outstanding shares of the common stock of the Company, pursuant to which each 50 shares of the Company's pre-split common stockissued and outstanding as of the effective date of the reverse split will be exchangedfor one share of the Company's post-splitcommon stock; 2. to consider and vote on a proposal to amend the Articles of Incorporation of the Company to reduce the number of authorized shares of common stock of the Company from 300,000,000 shares, $.001 par value per share, to 100,000,000 shares, $.0001 par value per share, and the number of authorized shares of preferred stock of the Company from 20,000,000 shares, no par value per share, to 400,000 shares, $.0001 par value per share; 3. to consider and vote on a proposal to amend the Articles of Incorporation of the Company to change the name of the Company to BayHill Capital Corporation and make other changes necessary to facilitate the foregoing actions and the re-incorporation of the Company as proposed below; 4.to consider and vote on a proposal to re-incorporate the Company under the laws of the State of Delaware, and to authorize the officers of the Company to take all actions incident thereto; 5.to consider and vote on a proposal to adopt the Cognigen Networks, Inc. 2008 Stock Incentive Plan; and 6.to transact such other business as may properly come before the meeting or any adjournment(s) thereof. The Board of Directors of the Company (the “Board”) has unanimously approved the foregoing proposals and recommends that you vote in favor of the proposals. Whether or not you are personally able to attend the meeting, please complete, sign and date the enclosed proxy card and return it in the enclosed prepaid envelope as soon as possible. This action will not limit your right to vote in person if you do wish to attend the meeting and vote personally. i The Board has fixed the close of business on February , 2008 as the record date for the determination of shareholders entitled to notice of and to vote at the meeting or any adjournment thereof. Shares of the common stock of the Company may be voted at the meeting only if the holder is present at the meeting in person or by valid proxy. Holders of the Company’s common stock are entitled to exercise dissenters’ rights under the provisions of the Colorado Business Corporations Act in connection with the proposed adoption of the re-incorporation of the Company. See “Dissenters’ Rights or Appraisal Rights” in the accompanying Proxy Statement for a description of those rights in greater detail. The Board cordially invites you to attend the Special Meeting. Your attention is directed to the attached Proxy Statement for a discussion of the foregoing proposals. By Order of the Board of Directors James U. Jensen, Chairman of the Board February , 2008 IMPORTANT: IT IS IMPORTANT THAT YOUR SHARES BE REPRESENTED AT THE SPECIAL MEETING. THEREFORE, PLEASE COMPLETE, DATE, SIGN AND PROMPTLY MAIL THE ENCLOSED PROXY CARD IN THE ACCOMPANYING ENVELOPE WHICH REQUIRES NO POSTAGE IF MAILED IN THE UNITED STATES. ii COGNIGEN NETWORKS, INC. 10757 S. Riverfront Pkwy, Suite 125 South Jordan, Utah 84095 PROXY STATEMENT The Board of Directors (the “Board”) of Cognigen Networks, Inc., a Colorado corporation (the “Company” or “we” or “us”), is soliciting proxies to be used at a Special Meeting of Shareholders of the Company to be held on March , 2008, at 11:00 a.m., Mountain time, at the offices of Parr Waddoups Brown Gee & Loveless, 185 South State Street, Suite 1300, Salt Lake City, Utah 84111, and any adjournment(s) thereof (the “Special Meeting”) for the following purposes: 1. to consider and vote on a proposal to amend the Articles of Incorporation of the Company (the “Articles of Incorporation”) in order to effect a reverse split of the outstanding shares of the common stock of the Company (the “Common Stock”), pursuant to which each 50 shares of the pre-split Common Stockissued and outstanding as of the effective date of the reverse split will be reclassified and combined into one share of post-splitCommon Stock (the “Reverse Split”); 2. to consider and vote on a proposal to amend the Articles of Incorporation in order to reduce the number of authorized shares of Common Stock from 300,000,000 shares, $.001 par value per share, to 100,000,000 shares, $.0001 par value per share, and the number of shares of preferred stock of the Company (the “Preferred Stock”) from 20,000,000 shares, no par value per share, to 400,000 shares, $.0001 par value per share (the “Authorized Share Reduction); 3. to consider and vote on a proposal to amend the Articles of Incorporation in order to change the name of the Company to BayHill Capital Corporation and make other changes necessary to facilitate the foregoing proposals and the re-incorporation of the Company as proposed below (the “Name Change”); 4.to consider and vote on a proposal to re-incorporate the Company under the laws of the State of Delaware, and to authorize the officers of the Company to take all actions incident thereto (the “Re-Incorporation”), substantially as described in the form of Plan of Conversion attached hereto as Appendix A (the “Plan of Conversion”), and including the execution and filing of a Certificate of Incorporation in Delaware, substantially in the form attached hereto as Appendix B (the “Delaware Certificate of Incorporation”), and a Certificate of Conversion in Delaware, substantially in the form attached hereto as Appendix C (the “Delaware Certificate of Conversion”), and a Certificate of Conversion in Colorado, substantially in the form attached hereto as Appendix D (the “Colorado Certificate of Conversion”) on behalf of the Company; 5.to consider and vote on a proposal to adopt the Cognigen Networks, Inc. 2008 Stock Incentive Plan, in the form adopted by the Board, a copy of which is attached hereto as
